             Case 1:20-cv-00567-SAG Document 6 Filed 06/22/20 Page 1 of 4



                           UNITED STATES DISTRICT COURT
                              DISTRICT OF MARYLAND

EDGAR CHICAS HERNANDEZ,                         *
  A#208-747-145,
                                                *
Petitioner
                                                *
v                                                           Civil Action No. SAG-20-567
                                                *
DHS and ICE,
                                                *
Respondents
                                        ***
                                 MEMORANDUM OPINION

       Petitioner Edgar Chicas Hernandez filed this Petition for Writ of Habeas Corpus on March

2, 2020, alleging that he had been detained pending removal from this country as a result of having

false accusations made against him. ECF No. 1. He sought immediate release. Id. at 7. The filing

was construed as a Petition pursuant to 28 U.S.C. § 2241, arguing that the length of detention

surpasses the presumptively reasonable period of time for detention pending removal under

Zadvydas v. Davis, 533 U.S. 678 (2001). On June 19, 2020, Respondents filed an answer arguing

that the Petition should be dismissed for lack of subject matter jurisdiction.        ECF No. 5.

Specifically, Respondents assert that the instant dispute is now moot because Petitioner was

removed from the United States on May 22, 2020. Id. at 1.

       For the reasons set forth below, the Petition will be DISMISSED as moot.

                                    I. Factual Background

       Petitioner claims that when he was 17 years old, he was charged as an adult for a crime

that he did not commit and was imprisoned for a year and a half. Petition at 7, ECF No. 1.

Petitioner further claims that the United States Immigration Customs and Enforcement (“ICE”)

wants to deport him on the mistaken belief that he committed the crime. Id.
          Case 1:20-cv-00567-SAG Document 6 Filed 06/22/20 Page 2 of 4



       According to Respondents, Petitioner is a native and citizen of El Salvador who came to

the United States on December 6, 2015. See Notice to Appear, ECF No. 5-1. The following day,

the Department of Homeland Security (“DHS”) issued a Notice to Appear (“NTA”), alleging that

Petitioner was deportable under the Immigration and Naturalization Act (“INA”) § 212(a)(6)(A)(i)

because he entered the United States without having been admitted or paroled after inspection by

an Immigration Officer. Id.

       At a master calendar hearing before an immigration judge on May 6, 2019, Petitioner

admitted to the allegations and charges in the NTA and requested asylum, withholding of removal,

and relief from removal under the Convention Against Torture (“CAT”). Immigration Court

Order, ECF No. 5-2. In a decision dated May 7, 2019, the immigration judge denied Petitioner’s

requests for relief and protection, and ordered him removed to El Salvador. Id. at 13.

       Petitioner appealed the immigration judge’s decision to the Board of Immigration Appeal

(“BIA”), which adopted and affirmed the immigration judge’s decision on September 3, 2019. See

Chicas-Hernandez v. Barr, No. 19-2034 (4th Cir. 2019), Doc. 27 (explaining procedural history).

Petitioner then appealed the BIA’s denial of protection under the CAT to the Fourth Circuit, which

determined that Petitioner forfeited appellate review of his applications for asylum and

withholding of removal, and upheld the denial of protection under the CAT. See id. at 2-3.

       Petitioner filed the instant action on March 2, 2020, while he was detained at the Worcester

County Jail in Snow Hill, Maryland. See ECF No. 1. On May 22, 2020, ICE removed him from

the United States to El Salvador. Decl. of Deportation Officer, ECF No. 5-3.

                                    II. Standard of Review

       Fed. R. Civ. P. 12(b)(1) governs motions to dismiss for lack of subject matter jurisdiction.

See Khoury v. Meserve, 628 F. Supp. 2d 600, 606 (D. Md. 2003), aff’d, 85 F. App’x 960 (4th Cir.



                                                2
           Case 1:20-cv-00567-SAG Document 6 Filed 06/22/20 Page 3 of 4



2004). Under Rule 12(b)(1), the plaintiff bears the burden of proving, by a preponderance of

evidence, the existence of subject matter jurisdiction. See Demetres v. E. W. Constr., Inc., 776

F.3d 271, 272 (4th Cir. 2015); see also Evans v. B.F. Perkins Co., 166 F.3d 642, 647 (4th Cir.

1999). “If the court determines at any time that it lacks subject-matter jurisdiction, the court must

dismiss the action.” Fed. R. Civ. P. 12(h)(3); see also Ellenburg v. Spartan Motors Chassis, Inc.,

519 F.3d 192, 196 (4th Cir. 2008). Thus, the court may properly grant a motion to dismiss for lack

of subject matter jurisdiction “where a claim fails to allege facts upon which the court may base

jurisdiction.” Davis v. Thompson, 367 F. Supp. 2d 792, 799 (D. Md. 2005) (citing Crosten v.

Kamauf, 932 F. Supp. 676, 679 (D. Md. 1996)).

                                            III. Discussion

        Respondent argues that the Petition should be dismissed because Petitioner is no longer in

the United States, thus rendering the Petition moot. The United States Constitution limits the

jurisdiction of federal courts to actual cases or controversies that are present at all stages of review.

U.S. Const., art. III, § 2; Honig v. Doe, 484 U.S. 305, 317 (1988); Lewis v. Continental Bank Corp.,

494 U.S. 472, 477-78 (1990). “[W]hen the issues presented are no longer ‘live’ or the parties lack

a legally cognizable interest in the outcome,” a case is deemed moot. United States v. Hardy, 545

F. 3d 280, 283 (4th Cir. 2008) (quoting Powell v. McCormack, 395 U.S. 486, 496 (1969)). In the

context of habeas corpus, a case is rendered moot when the inmate has been released from the

custody being challenged, without collateral consequences, and the court can no longer remedy

the grievance. See, e.g., Spencer v. Kemna, 523 U.S. 1, 7 (1998); Alston v. Adams, 178 Fed. App’x.

295 (4th Cir. 2007); Alvarez v. Conley, 145 Fed. App’x. 428 (4th Cir. 2005).

        As Respondents have explained and documented, Petitioner is no longer being detained

pending his removal; rather, he has been removed to El Salvador. Thus, the court is unable to



                                                   3
          Case 1:20-cv-00567-SAG Document 6 Filed 06/22/20 Page 4 of 4



remedy the grievance presented in his Petition. As the case is now moot, the court lacks subject

matter jurisdiction. Accordingly, the Petition will be dismissed.

                                         IV. Conclusion

       For the foregoing reasons, the Petition for Writ of Habeas Corpus shall be DISMISSED as

moot. A separate Order follows.




June 22, 2020                                        _________/s/_________________
Date                                                 Stephanie A. Gallagher
                                                     United States District Judge




                                                4
